Citation Nr: 1545294	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for right knee strain, to include as secondary to service-connected right ankle strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for thoracic lumbar strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.

5.  Entitlement to an initial compensable evaluation for a right shoulder strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to May 2007 and from July 2010 to August 2011.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans Appeals (Board) on appeal from January 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has recharacterized the Veteran's claims of service connection for Post Traumatic Stress Disorder and mental health condition Not Otherwise Specified more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Accordingly, the Board has listed the issue on the title page as a psychiatric disorder. 

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 60 days.  As of this date, the Veteran's representative submitted private Emergency Room treatment records with a waiver of initial review by the Agency of Original Jurisdiction.  An RO hearing was also held and a transcript is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from November 2011 to January 2013 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed for the issue of entitlement to service connection for a psychiatric disorder to obtain identified outstanding VA treatment records and an additional VA examination.  The record contains a January 2013 letter from the Lincoln Vet Center which notes the Veteran undergoes marital counseling with his wife and the Veteran testified to such counseling from this facility at the May 2015 Board hearing.  However, review of the record does not show VA treatment records from the Lincoln Vet Center have been associated with the claims file or posted to Virtual VA or VBMS.  Therefore, these identified records must be retrieved and associated with the other evidence already on file for the Board to review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, in light of the Veteran's submission of a May 2015 private Disability Benefits Questionnaire examination for Post Traumatic Stress Disorder, the Board finds that an additional VA examination is needed to clarify the existence and etiology of any current diagnosis of a psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

A remand is needed for the issue of entitlement to service connection for a right knee strain to obtain adequate VA medical opinions on direct and secondary bases.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On VA examination in August 2012, the examiner rendered the Veteran a diagnosis of right knee strain and provided a medical opinion on the basis that the right knee disorder pre-existed military service.  Nevertheless, an undated service treatment record (labeled as soldier screening (yellow ribbon #1)) reveals the Veteran marked "yes" for having orthopedic problems and specified his ankle and knee.  The Veteran also testified at the May 2015 Board hearing that he began having difficulty with the right knee after his in-service right ankle injury.  There are some reports of a pre-service injury, but a determination concerning clear and unmistakable evidence of pre-service existence has not been made.  As a result, additional VA medical opinions are needed to determine if the Veteran's current diagnosis of right knee strain is related to his in-service complaints or caused or aggravated by his service-connected right ankle strain.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

A remand is needed to obtain additional VA examinations for the service-connected thoracic lumbar strain, right ankle strain, and right shoulder strain.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since he was last examined by a VA examiner in March 2013, the record contains additional pertinent worsening symptomatology.  The Veteran submitted an April 2015 private Emergency Room treatment record that notes his complaint of low back pain that radiates down his left leg and into his left buttock.  At the May 2015 Board hearing, he testified that he goes to the Emergency Room every six months for spontaneous back spasms, his back disorder has gotten progressively worse, and has pain from his back into his legs at least twice a week.  With regard to the right ankle, he testified to having recurrent pain and plenty of braces, agreed that it gives way and is extra flexible spontaneously or upon exertion, and has difficulty walking on uneven ground.  With regard to the right shoulder, the Veteran testified to having spontaneous pain, described having loss of strength and stamina after repetitive use, and agreed that he has difficulty with arm movement in the right arm over his head. 

A remand is also needed to obtain potentially relevant private records for the service-connected thoracic lumbar strain and right ankle strain.  At the May 2015 Board hearing, the Veteran testified that he visited the Emergency Room two weeks prior and goes to a private practitioner for pain management for his back disorder, as well as undergoes physical therapy and stretches for his back and right ankle strains.  Review of the record contains the most recent private Emergency Room treatment records from Bryan Medical Center dated in April 2014 and from St. Mary's Hospital dated February 2012.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

Note:  Several examinations are requested below, and set out in numbered paragraphs.  It may be that several or all of the examinations may be conducted by a single examiner.  Responses to the number paragraphs are requested, but the organization should not be taken as requiring separate examinations, unless it is determined to be medically appropriate.

1.  Obtain and associate with the claims file (i) all outstanding VA treatment records from the Lincoln Vet Center and (ii) any relevant outstanding VA treatment records dated since January 2013.

Also, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his service-connected thoracic lumbar strain and right ankle strain, to include any outstanding treatment records from the Bryan Medical Center since April 2014 and St. Mary's Hospital since February 2012.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may exist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current psychiatric disorder.  If no diagnosis is rendered, consider the diagnosis rendered in the May 2015 private Disability Benefits Questionnaire examination for Post Traumatic Stress Disorder and any pertinent Vet Center findings.

The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis (i) is predicated on a stressor involving fear of military or terrorist activity (i.e., one in which the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others); or (ii) originated during service or related to the Veteran's active from July 2010 to August 2011?

3.  Obtain a clarifying medical opinion from the August 2012 VA examiner or an appropriate clinician for the Veteran's claimed right knee strain.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as knee pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For purposes of this remand, the examiner must assume the Veteran's right knee strain did not pre-exist his military service, or if it is determined to have pre-existed service, the examiner should highlight the unequivocal evidence that points to the pre-existence of a chronic pre-service knee disorder.   

The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's right knee strain (i) is related to service, to include the undated documented complaint of the knee; (ii) is caused by his service-connected right ankle strain; or (iii) is aggravated by his service-connected right ankle strain?

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

4.  The Veteran should be afforded a VA examination for his service-connected thoracic lumbar strain.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's thoracic lumbar strain, to include, any neurological disability of either lower extremity, utilizing the appropriate Disability Benefits Questionnaire.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

5.  The Veteran should be afforded a VA examination for his service-connected right ankle strain.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's right ankle strain utilizing the appropriate Disability Benefits Questionnaire.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

6.  The Veteran should be afforded a VA examination for his service-connected right shoulder strain.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's right shoulder strain utilizing the appropriate Disability Benefits Questionnaire.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

8.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physicians documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

9.  When the development requested has been completed, the issues on appeal, to include service connection for right knee strain on direct and secondary service connection bases, should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

